Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 1 of 13

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA Case: 1:21-cr-00437
Judge Amit Mehta
Against
MARK GRODS, Defendant

MARK MARVIN, Petitioner

PETITION FOR A WRIT OF HABEAS CORPUS
PETITION TO ARREST JUDGMENT OF CONVICTION

This is a Someone petition for a Writ of Habeas Corpus to determine the legality of the
criminal charges against the defendants who where charged with crimes in connection with a
mostly peaceful Freedomfest assembly in Washington D.C. on January 6. 2021 intended “to
peacefully assemble, and to petition the Government for redress of grievances.” (U.S. Const.
Amend. I)

1, Petitioner MARK MARVIN, has standing as “someone” (28 U.S.C.A. 2242 , Darr v.
Birford, 339 U.S. 200, 203, 70 S.Ct. 587, 590) And further, Petitioner has standing in that this
prosecution is intended, through “equal protection” to a piori deny him access to Washington,
D.C. , and he further says:

2, He has previously filed a petition on behalf of Roberto Minuta, and others.

He has also filed for habeas relief for the defendants listed in the Minuta complaint.

This petition seeks habeas relief for MARK GRODS, who for all intents and purposes is a co-
defendant of the above but appears to be being prosecuted separately. (Unlawfully) GRODS
upon viewing his probable picture appears blind in his left eye.

This petition follows, and concerns the arrest/detention of the other co-defendants charged in this
indictment, and same Complaint (Roberto Minuta), and relies on “open source” evidence” which
is prohibited, and inherently unreliable, if not prejudicial. (see Paragraph 5, below)

3, The MARK GRODS INFORMATION is dated: 06/28/21. The Justice Department
reports that on 06/30/2021 Mark Grods pleaded guilty to vaguely stated: conspiracy and
obstruction of an official proceeding and aiding and abetting. “Grods entered his guilty plea in
the District of Columbia on June 30.” The plea was irrational and involuntary. He is apparently
subject to 51 to 63 months in prison for visiting the “open” Capitol, and a fine of $20K to 250K,
and $2,000 restitution for the cost of pepper balls (?).
Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 2 of 13

4, The (template) Complaint alleges that “The U.S. Capitol is secured 24 hours a day by

U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary
security barriers and posts manned by U.S. Capitol police. Only authorized people with
appropriate identification were allowed access inside the U.S. Capitol. (p. 1) Not true.

In fact:
during visiting hours. “The Capitol Visitor Center, the main entrance to the U.S. Capitol at First
Street and East Capitol Street .... is open to visitors from 8:30 a.m. to 4:30 p.m. Monday through
Saturday except for Thanksgiving Day, Christmas Day, New Year’s Day and on Inauguration
Day.... Admission is free. However passes are required for tours of the historic Capitol and may
be needed for other special events.” (https.//w.w.w. visit the capitol.gov./plan-visit/visitor-bours-
inf ?) The complaint alleges that there were “Capitol Police Barricades.” (Indictment
paragraph 7) Actually the “barricades were light weight “safety fence”. (See: Weather Channel,
“Weather Goes Viral” Episode 65 , about 15 minutes into show a flimsy identical fence is used
on the beach, and is called “safety fence” not functional as a “barricade”)

5, The Complaint relies on “ news media platforms”, etc. (page 2 )

Because of unreliability:

“open source materials” are prohibited by the Justice Department . The Complaint relies on
“news coverage” or “open source” evidence, which is unlawful, as the government cannot use
the First Amendment to deny citizens their First Amendment rights. The government relies on
“open source research” which is inadmissible and particularly unreliable, and “The Department
of Justice does not consider the press ‘an investigative arm of the government’.” (Branzburg,
408 U.S. at 707, fn. 41) (Note exception for war crimes)

(“Open Source Evidence on Trial, Keith Hiatt, yalelawjournal.org/forum/open-source-evidence-

on trial) (Note: War Crimes exception)

6,

At Minuta petition, paragraph 10,
At paragraph 98, the indictment charges that .... And the others (all the defendants ) (doing a
Conga Line) “each individual keeping at least one hand on the shoulder of the other in front of
them” (para. 95) “forcibly entered the Capitol building” (during visitation hours. That is:
“2:40 p.m.... having “breached the doors” . (para. 97) (See Exhibit’s A. B.C. )

At Minuta paragraph 8, Further allegations from paragraph 95 complain of clothing
wow

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 3 of 13

similarities and some sort of a Conga Line (really) (para. 95) “each individual keeping at least
one hand on the shoulder of the other in front of them.” Imagine that: The government thinks a
Conga Line is evidence of a criminal conspiracy to overthrow the government.”

7, At Grods paragraph 23: “While walking through the restricted area (there was no
restricted area) toward the Capitol building, GRODS and others known and unknown (actually
they are known and include those named with Minuta) moved together in a military stack
formation with hands on the shoulders of those in front of them to communicate and effectively
move toward the Capitol. Actually this formation describes a Conga Line, which the government
seems to think is a Conga-line-Coup. Note: annexed are “open source photos of a real “Stack
Formation” with real U.S. Paratroopers on maneuvers in Spain. (A) Note the real troopers do
not have hands on the man in front. Their hands are full of real assault weapons. Note:
photograph B with a real Conga Line. Note that the free dance participants do have hands on the
person in front. Note: there are no assault weapons, real or fake. Note photo C with six Conga
Line participants. Note that none have assault weapons (real or fake) Conclusion: the
characterization of persons with hands on person in front as a military “Stack Formation” is
dishonest. This reflects the bad faith of the government and discredit’s the entirety of the
Information”. The government alleges that the Oath Keepers used a Conga Line to forcefully
enter the Capitol, and that this formation was a military assault without military weapons.

8, See paragraph Grods 24: At 3:21 p.m. GRODS and others (Conga Line Coup)

entered the Capitol building (open for visiting) . At paragraph 25 GRODS, “At 3:25 p.m.
GRODS exited the Capitol as law enforcement officers deployed pepper balls at the wall near
GRODS. He was apparently lucky as they killed Ashley Babbitt. So GRODS and the Conga
Line coup attempted to overthrow the government in 3:25 minus 3:21 equals four (4) minutes.
That is a quick coup.

9, The Complaint against LISA MARIE EISENHART (Banzai Grandma) and ERIC
GAVELEK MUNCHEL (1:21-mj-00071, RCL) describes the officers at the Senate, not shooting
pepper balls, but running away from Grandma. (See Marvin petition: paragraphs 9-10, etc.)

10, The Complaint against Joshua and Jessica BUSTLE describes how the defendants
“we were let in... like literally my husband and I just WALKED right in with tons of other
people.” (Bustle Complaint page 3)

11, In the BISSEY, MORGAN-LLOYD case (1:21-cr-054, (RCL) the Complaint relates:

“6, BISSEY reportedly wrote on Facebook: “Police stood with arms crossed. No force.

Some even opened doors and fences. Seen it with my own eyes.” (paragraph 10) BISSEY is
=a

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 4 of 13

therefore revealed as a material witness by the F.B.1. deponent that the Capitol police were
respecting the visitation policy at the U.S. Capitol. Grandma MORGAN-LLOYD writes “... we
were in the first 50 people in” during visitation at the Capitol (para. 14) ( as police opened
doors)”

12, GRODS is accused: “GRODS entered the Capitol building with a large stick”
(Information, para. 24) The “stick” is described elsewhere as a flag on a flagpole. Thomas
Webster (1:21-cr-mj-00244) is accused of having a U.S.M.C. flag on a deadly weapon flagpole
(imagine having a flag on a flagpole?)

13, MICHAEL JOSEPH FOY ((21-5123) is accused of using a hockey stick (with a
Trump flag coincidently attached) as a deadly weapon. See petition:

“10, The Complaint apparently alleges and implies that a “hockey stick” is a type of
deadly weapon. In fact, hockey sticks are used to play hockey. Hockey is a game in which
professionals, university persons, high school people, and pee wee types swing “hockey sticks”
at hockey pucks and each other without a murder ever having happened. There has apparently
never been a murder committed by people swinging hockey sticks during a game at each other
deliberately or accidentally, and probably never, ever will be. There are fouls for “high sticking”
and “icing the puck” but no penalty for murder using a hockey stick. Under the worst
circumstances, the offending player is penalized by a minute or two in the penalty box (and not
allowed to play for that minute or two). High sticking does not require a penalty of solitary
confinement for months, which is cruel and unusual punishment for a hockey violation.”

14, The Complaint against Richard Barnett alleges that he unlawfully entered the office
of Speaker Nancy Pelosi. However the Complaint clearly states that the office was locked, and
then an unidentified person pushed the door open. This apparently means that that person had a
key and opened the office for Barnett who needed shelter as he was blinded by tear gas.
(unnumbered pp. 3-4 of Complaint) GRODS appears blind in one eye.

15, The Complaint against Paul Allard Hodgkins alleges that he was praying and
preaching and leading the crowd in the Capitol, without being asked to leave. His image is
nearly identical to the image of Jesus Christ on a mock driver’s license, and his alleged behavior

seems Christlike. Hummm. Maybe open source materials are subject to misinterpretation and

should not be allowed.

16, To review: the crime is that GRODS actually discussed with others is the trip to
Washington D.C. to exercise his first Amendment rights including freedom of speech, assembly
and for the redress of grievances. He visited with the Conga Line, the “open for visits” Capitol
with no restrictions on entry. He carried a “large stick” flagpole, and left after 4 minutes, when

nonexistent capitol police fired pepper balls at the wall ($2,000 worth?), even though others who
Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 5 of 13

were there, just left without the pepper balls(?) being fired, by the welcoming Capitol police,
except whoever killed Ashley Babbitt.

17, GRODS was reportedly in Washington to exercise his First Amendment rights. It is
well-established law that The First Amendment cannot be abridged except by the least restrictive
means.

18, It is bizarre that GRODS was charged by Information 06/28/21 then pled guilty on
June 30, 2021. The government cannot get a straight story about the events of January 6, 2021
and presents conflicting complaints, when the only consistent feature is that the government is
unconstitutionally abridging the First Amendment rights of grandmothers, Conga Line dancers,
Marine Corps veterans and persons who happened to visit the Capitol for a few minutes during
open hours. The severed proceeding serves to deny all defendants due process as there are
multiple conflicting scenarios which are prejudicial.

19, Complaint and Indictments are jurisdictionally defective and facially predicated on
bad faith, as the government failed to properly investigate this incident, and falsely represented
incidents of January 6, 2021. The false representation of events discredit’s the criminal charges
against the defendants.

20, Solitary confinement for political protest is a violation of the Geneva Convention.

21, Clearly counsel was ineffective in failing to assert that the government’s criminal
charges are unfounded, and based on false claims, and unacceptable “evidence“. Counsel failed

to protect GRODS from being coerced into an irrational and involuntary plea.

WHEREFORE, the indictments are defective and deprive this court of jurisdiction. This
court should grant habeas relief, dismiss the indictments, arrest judgments of conviction and
release defendant from custody immediately, and grant such other and further relief as is just and

proper.

Affirmed as true on information and belief

| pe Lo ” Vedeew

Mark Marvin

135 Mills Road
Walden, N.Y. 12586
July 4, 2021
~~

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 6 of 13

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA Case: 1:21-cr-00437
Against
MARK GRODS, Defendant
MARK MARVIN, Petitioner
MEMORANDUM OF LAW

THIS INDICTMENT AND THE UNDERLYING PROSECUTION VIOLATE DUE PROCESS
AND CANNOT BE USED TO DENY FIRST AMENDMENT RIGHTS.

Preliminary hearing and the grand jury both determine whether there is probable cause
with regard to the suspect. (Coleman v. Alabama, 1957, 339 U.S. 1) “Its historic office has been
to provide a shield against arbitrary or oppressive action, by ensuring that serious criminal
accusations will be brought only upon the considered judgment of a representative body of
citizens acting under oath and under judicial instruction and guidance.” (U.S. v. Mandujano,
1976, 425 U.S. 564, 571) Judicial supervision is properly exercised in such (First Amendment)
cases to prevent the wrong before it occurs.” (United States v. Calandra, 1974, 414 US. 338,
346) The government has failed to meet the high burden in obstructing First Amendment rights.
(U.S. v. Alvarez, 2012, 132 S.Ct. 2537, 567 U.S. 709, Brown v. Entertainment Merchants Assoc.
2011, 131 S.Ct. 2729, 564 U.S. 786) (July 1, 2021: Americans For Prosperity v. Bonta, 19-251,
594U.S. __(2021))

Grand juries must operate within the limits of the First Amendment and may not harass
the exercise of speech and press rights. (Branzburg v. Hayes, 1972, 408 U.S. 665, 707-08)
“(G)rand jury investigations if instituted or conducted other than in good faith, would pose
wholly different issues for resolution under the First Amendment.”

“The Department of Justice does not consider the press ‘an investigative arm of the
government’.” (Branzburg, Id. p. 707, fn. 41)

This indictment is defective and deprives this Court of subject matter jurisdiction over
the prosecution. (United States v. Cotton, 2002, 535 U.S. 625)

A joint trial serves to elicit a more complete version of the facts. (Zafiro v. U.S. , 506
U.S. 534, 539, 113 S.Ct. 933, 938, 1993) In this case, there is the possibility that guilt by one of
the defendants will rub off on the other (U.S. v. Mardian, DC Cir. 1976, 546 F.2d 973,977) “a
-—— -w

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 7 of 13

subtle bond is likely to be created between the several defendants though they have never met
nor acted in unison; prejudice within the meaning of Rule 14 is implicit.” (Shaffer v. U.S. ,

1960, 362 U.S. 511, 532)

CONCLUSION

The court lacks evidence and jurisdiction.

Mark Marvin

135 Mills Road
Walden, N.Y. 12586
July 4, 2021
Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 8 of 13

EXHIBIT

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Criminal 21-cr-28-APM
Magistrate No. 21-mij-cr-260, 21-mj-284
Vv.

ROBERTO MINUTA,

THOMAS CALDWELL,
DONOVAN CROWL,
JESSICA WATKINS,
SANDRA PARKER,
BENNIE PARKER,
GRAYSDON YOUNG,
LAURA STEELE,
KELLY MEGGS,
CONNIE MEGGS,
KENNETH HARRELSON,
Defendants

MARK MARVIN, Petitioner

PETITION FOR A WRIT OF HABEAS CORPUS

 

The above are represented as being part of a “military stack formation” (Conga Line)
tack Formation Case 1:21-cr-00437-APM Document PE PSHISE GEIST SL” BEGE SOP Ba oy epnotor200 147217

ep (http:/Awww.defense.gov/)

         

re oe / ; J a mee. f ‘
¥. a err. “ese? 2 -

f giths ede ee ae ile :

eS Ms i ee ual ae Te ie ts ee? dc! J E a a

(https://media.defense.gov/2016/Mar/07/2001472174/-1/-1/0/160229-A-MM054-068A.JPG)
Stack Formation

Paratroopers move along a wall ina stack formation before preparing to clear a
building during Exercise Sky Soldier 16 at Chinchilla training area in Albacete, Spain,
Feb. 29, 2016. Army photo by Staff Sgt. Opal Vaughn

SHARE IMAGE: (fF ) (w)

& Download Image:

Full Size (0.51 MB) (https://media.defense.gov/2016/Mar/07/2001472174/-1/-1
/0/160229-A-MM054-068A.JPG)

® Tags: hmmwv (http://www.defense.gov/observe/photo-gallery/?igtag=hmmwv),
usareur (http://www.defense.gov/observe/photo-gallery/?igtag=usareur), A

of 4 7/3/2021, 12:17 P}
ole Image Result for Rips SForAB FORSRRS PBR AScument 14 HIT BESS OL BAGS LOGE TPS Sore googleapis:
Google imases

Website for this image
___ GOP Senate candidate joins Gov. Walker in
~~ conga line —=
~ apnews.com

Full-size image
800 x 674 (1.3x larger)

More sizes
Similar images
Type: JPG

Images may be subject to copyright.

 

 

B

of 1 7/3/2021, 12:20 P}
Wd $Z:ZT “TZ0Z/E/L [JOT

Pe VEO

UMiINDiis

‘jyBuAdoo 0} palqns aq Aew sabe}

Sdr :edAL
seBeul JEVILIS

SaZIS alo

 

Gabie| XZ°b) O22 x O8ZL
eBeull azis-|jN4

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 11 of 13

SS Wwos'eqninoh MM
eqn No, - sul BBue| ajepipues
SBeul SI4} JO} aYSqayA ,

 

   

sebeul BIH00C)

““JOpsaXeUy/TA SyYUNY-1O/1A/a0o "su A 1/:sdyy-=pInsuNl sarsun/u109 s[s003 Mm My//:sdyy Sdfynejopsorxenryq A SYTUTY-10/1A4/ul0s Sun A T//:sduuy Jog YNSoyY oseuTy ajs00H
PUL Cee Lt LUV UL i a

(m7) oO

 

DIVO ee

SHIR@L4I

‘yyBuAdoo 0} yalqns oq Aew sobew]

df :edAy
soBew JeIWwis

SOZIS BJO

 

(iaBue] XZ"L) OZZ x 0871
ebeuw ezis-\jn4

Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 12 of 13

woo'aqninoA MAA
eqn nox - eury Bbues Sjepipues
SHeLu! SIU} JO} slisqe/\

     

sseU] BID00C)

F

“TANCATYDTITIT A COTTITATAN TA ATTN atm S11 odhart_am Arirr 5 CATATITT ATION ATA AN AA A AA oT SdACamprancarveont it aA OTT A TIAN Sin Kredi rat amet AGorrt ardann
Case 1:21-cr-00437-APM Document 14 Filed 08/25/21 Page 13 of 13

July 4, 2021 Fé THIS BE FILED
uly 4, zy rss
Signature a J

aw
U.S. District Court, Date {2s| BI
United States Courthouse, \
333 Constitution Ave. NW,
Washington, D.C. 20001

Re: U.S. v. GRODS, Case: 1:21-cr-00437

To the Court:

Enclosed please find my enclosed habeas petition.

Thanking you for your kind attention, Iam
very truly yours,

bt Le

Mark Marvin

Enc.

pwoolcss ae a

RECEIVED
Niwtl Room q
po —— |

- Lig }

winolad 2 Caesar. Clerk ul Court
UL —pwivetloun, Disteiet ofColumbfa |
a a TS +

 
